Order entered September 19, 2018




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-00716-CV

                 JOHN CHOWDHURY AND SUMI CHOWDHURY, Appellants

                                               V.

                         KINGDOM GROUP INVESTMENTS, Appellee

                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-18-01053-E

                                            ORDER
           The reporter’s record is past due. By letter dated September 17, 2018, Vikki Ogden,
Official Court Reporter for County Court as Law No. 5, informed the Court that the reporter’s
record has been prepared and she is waiting on final payment. Accordingly, we ORDER
appellants to file, by September 28, 2018, written verification that they have paid the final
payment. We caution appellants that failure to file the requested written verification within the
time specified may result in the appeal being submitted without the reporter’s record. See TEX.
R. APP. P. 37.3(c).
           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Ogden and all
parties.
                                                      /s/   ADA BROWN
                                                            JUSTICE